DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 01/27/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 01/07/2020 is acceptable.

Specification
The disclosure is objected to because of the following informalities: in the specification, lines 3-4, “with the Attorney docket No. US75690 (hereinafter referred to as “US 75690 application”).”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Witter et al. [US 2013/0303000] in view of Avital [US 2017/0347477].
Regarding claim 1, Witter et al., disclose an electronic apparatus (figures 1-3) comprising:
a rear cover (310, figure 3); and
a mount assembly (102 & 104, figure 1 and/or 302 & 304, figure 3) coupled to the rear cover (figure 3), the mount assembly comprising:
a second kit (104, figure 1 and/or 304, figure 3) coupled to a first kit (102, figure 1  and/or 302, figure 3) and comprising a first mount bracket (a base member of the second kit 104, figure 1 and/or figure 3) and a kit rib (peripheral extension 152, figure 1); and 
the first kit (102, figure 1 and/or 302, figure 3) removably coupled to the second kit and comprising a first mount bracket (124, figure 1 and/or 302, figure 3) corresponding to the second mount bracket and an installation (106/108/110, 112, figure 1 and/or 306/308, figure 3) corresponding to the kit rib,
wherein, when the second kit is rotated relative to the first kit, the rotation of the first kit is restricted by a rib assembly (figure 2) between the kit rib (214, figures 2A-2C) and the installation (216, figure 2A-2C).
Witter et al., disclose the claimed invention except for the first kit coupled to the rear cover instead of using the second kit.
Avital discloses a mounting bracket (11.4 & 11.3, figure 12) being used to couple a rear cover of an electronic device (11.5).  It appears that one of the mounting bracket members (as a first kit 11.4, figure 12), is formed of a first mount bracket and a kit rib thereon (11.4, figure 12) which is coupled to the rear cover of the electronic device.

Regarding claim 2, Witter et al., in view of Avital, disclose wherein the kit rib includes a rib recess (154, figure 1) removably coupled to the installation (106/108/110/112, figure 1) and having a plurality of recess walls (130, figure 1 and/or 214, figures 2A-2C), and one of the plurality of recess walls has a first inclined wall different from other ones of the plurality of recess walls (figures 2A-2C).
Regarding claim 3, Witter et al., in view of Avital, disclose wherein the installation includes a protruded pin (106/108/110/112, figure 1 and/or 216, figures 2A-2C) removably coupled to the rib recess, protruding from the first/second mount bracket and having a plurality of pin walls (106/108/110/112, figure 1 and/or 216, figures 2A-2C), and one of the plurality of pin walls has a second inclined wall different from other ones of the plurality of pin walls and corresponding to the first inclined wall.
Regarding claim 4, Witter et al., in view of Avital, disclose wherein the second/first mount kit has a second/first diameter, and the second/first diameter is greater than a first/second diameter of the first/second mount bracket (figures 1 and 2A-2C).
Regarding claim 5, Witter et al., in view of Avital, disclose wherein the kit rib vertically protrudes from the second/first mount bracket to determine a third diameter which is smaller than the second/first diameter, and the third diameter is equal to or greater than 
Regarding claim 6, Witter et al., in view of Avital, disclose wherein the second kit includes a plurality of circularly arranged trenches (136/138/140/142, figure 1) surrounded by the installation and accommodating a plurality of second magnets (144/146/148/150, figure 1), and the first kit includes a plurality of first magnets (114/116/118/120, figure 1) corresponding to the second magnets.
Regarding claim 10, Witter et al., disclose a base mount kit (104, figure 1 and/or 304, figure 3) to mount on any object surface, the base mount kit comprising:
a base mount bracket (104, figure 1) corresponding to a device mount bracket (102, figure 1 and/or 302, figure 3) of a device mount kit on any object surface; and
an installation (106/108/110/112, figure 1) corresponding to a kit rib (152, figure 1) protruding from the device mount bracket;
wherein, when the device mount kit is rotated relative to the base mount kit, the rotation of the device mount kit is restricted by a rib assembly (figure 2) between the kit rib (214, figures 2A-2C) and the installation (216, figure 2A-2C).
Witter et al., disclose the claimed invention except for the base mount kit to mount to an electronic device instead of using the device mount bracket.
Avital discloses a mounting bracket (11.4 & 11.3, figure 12) being used to mount an electronic device (11.5).  It appears that one of the mounting bracket members (as a device mount bracket 11.4, figure 12), is formed of a mount bracket and a kit rib thereon (11.4, figure 12) which is coupled to the rear cover of the electronic device.

Regarding claim 11, Witter et al., in view of Avital, disclose wherein the kit rib includes a rib recess (154, figure 1) removably coupled to the installation (106/108/110/112, figure 1) and having a plurality of recess walls (130, figure 1 and/or 214, figures 2A-2C), and one of the plurality of recess walls has a first inclined wall different from other ones of the plurality of recess walls (figures 2A-2C).
Regarding claim 12, Witter et al., in view of Avital, disclose wherein the installation includes a protruded pin (106/108/110/112, figure 1 and/or 216, figures 2A-2C) removably coupled to the rib recess, protruding from the first/second mount bracket and having a plurality of pin walls (106/108/110/112, figure 1 and/or 216, figures 2A-2C), and one of the plurality of pin walls has a second inclined wall different from other ones of the plurality of pin walls and corresponding to the first inclined wall.
Regarding claim 13, Witter et al., in view of Avital, disclose wherein the device mount kit has a first diameter (a diameter of the bracket 104, figure 1) greater than a second diameter of the base mount bracket (a diameter of the bracket 102, figure 1), and a third diameter determined based on the kit rib is equal to or greater than the second diameter for accommodating the base mount bracket by the device mount kit (the bracket is inserted and rotated within a cavity of the bracket 104, figure 1 and/or 2A-2C).
Allowable Subject Matter
Claims 7-9 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 7 discloses the combination features of “wherein the second kit further comprises: a brake unit coupled to the second mount bracket via a moving fastener and having a fastener channel for the moving fastener; and a rotation unit sandwiched between the brake unit and the second mount bracket and coupled to the second mount bracket.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 8-9 depend on the allowed claim 7.
The claim 14 discloses the combination features of “a brake unit coupled to the base mount bracket via a movable pin and having a fastener channel for the moving fastener; and a rotation unit sandwiched between the brake unit and the base mount bracket and coupled to the base mount bracket.”  These features, in conjunction with other features, as claimed in the claim 10, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 15-16 depend on the allowed claim 14.
 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yao et al., [US 2016/0150861] disclose mountable case assembly;
Alexander [US 2018/0064235] discloses method and apparatus supporting and transporting personal portable device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 


/Hung S. Bui/
Primary Examiner, Art Unit 2841
04/21/2021